Case 3:19-cv-01226-L-AHG Document 17 Filed 11/05/19 PageID.2129 Page 1 of 4




 1   John W. Dillon (Bar No. 296788)
     Gatzke Dillon & Ballance LLP
 2
     2762 Gateway Road
 3   Carlsbad, California 92009
     Telephone: (760) 431-9501
 4
     Facsimile: (760) 431-9512
 5   E-mail: jdillon@gdandb.com
 6
     Attorney for Plaintiffs
 7

 8
                                UNITED STATES DISTRICT COURT
 9
                             SOUTHERN DISTRICT OF CALIFORNIA
10

11   MATTHEW JONES, et al.                                   Case No.: 3:19-cv-01226-L-AHG
12                                             Plaintiffs,
                                                             Hon. M. James Lorenz and Magistrate
13   v.                                                      Judge Allison H. Goddard
14   XAVIER BECERRA, in his official
15   capacity as Attorney General of the                PARTIES’ JOINT MOTION AND
                                                        STIPULATION FOR PLAINTIFFS
16   State of California, et al.,                       TO FILE SECOND AMENDED
17                                          Defendants. COMPLAINT
18
                                                             Action Filed: July 1, 2019
19                                                           First Amended Complaint Filed:
20                                                           July 30, 2019
21                                                           First Amended Complaint and Summons
                                                             Served: August 1, 2019
22

23

24

25

26

27

28
          PARTIES JOINT MOTION AND STIPULATION FOR PLAINTIFFS TO FILE SECOND AMENDED COMPLAINT (3:19-CV-01226-L-
                                                                                                           AHG)
Case 3:19-cv-01226-L-AHG Document 17 Filed 11/05/19 PageID.2130 Page 2 of 4



 1           Plaintiffs Matthew Jones, et al., and Defendants Xavier Becerra (in his official
 2
     capacity as Attorney General of the State of California) and Brent E. Orick (in his
 3

 4   official capacity as Acting Director of the Department of Justice Bureau of Firearms),

 5   through their respective counsel of record, hereby stipulate to Plaintiff’s filing of a
 6
     second amended complaint, pursuant to Federal Rules of Civil Procedure Rule
 7

 8   15(a)(2), to address recent changes in state law to California Penal Code section

 9   27510 – the statute at issue in this case.
10
     I.         FACTUAL AND PROCEDURAL BACKGROUND
11

12              Plaintiffs filed their initial complaint on July 1, 2019. ECF No. 1. Plaintiffs

13   then filed their First Amended Complaint for Declaratory and Injunctive Relief (FAC)
14
     on July 30, 2019, and served the FAC and summons on August 1, 2019. ECF No. 3;
15

16   ECF No. 5 at 1, n.2. Defendants filed and served their Answer to the FAC on August

17   22, 2019. ECF No. 5. Parties attended a Case Management Conference (CMC) on
18
     October 9, 2019, pursuant to Magistrate Judge Goddard’s Order. Dkt. No. 9. At the
19

20   CMC, Plaintiffs’ counsel discussed the likelihood of California Governor Gavin
21   Newsom signing Senate Bill 61 (SB 61) within one to two weeks after the CMC. If
22
     signed, SB 61 would make changes to Penal Code section 27510 relating to the ability
23

24   of Young Adults ages 18-to-20 years old to lawfully purchase firearms. Plaintiffs seek
25   to file a Second Amended Complaint and refile their motion for preliminary injunction
26
     to account for the changes in the law effectuated by SB 61.
27

28
                                                          2
          PARTIES’ JOINT MOTION AND STIPULATION FOR PLAINTIFFS TO FILE SECOND AMENDED COMPLAINT (3:19-CV-01226-L-
                                                                                                            AHG)
Case 3:19-cv-01226-L-AHG Document 17 Filed 11/05/19 PageID.2131 Page 3 of 4



 1               On October 11, 2019, Governor Newsom signed SB 61 into law. As
 2
     discussed at the CMC, Plaintiffs withdrew their motion for preliminary injunction on
 3

 4   October 18, 2019, and parties’ counsel met and conferred regarding the changes made

 5   in Plaintiffs’ Second Amended Complaint. Thereafter, the parties, through their
 6
     counsel, agreed to stipulate to allow Plaintiffs to file their Second Amended
 7

 8   Complaint.

 9   II.         GOOD CAUSE EXISTS TO GRANT LEAVE TO FILE PLAINTIFFS’ SECOND
10               AMENDED COMPLAINT

11               Good cause exists for Plaintiffs to file their Second Amended Complaint, as
12
     Penal Code section 27510 has undergone changes since Plaintiffs filed their First
13
     Amended Complaint. Plaintiffs’ Second Amended Complaint addresses the changes
14

15   in the law and its effect on Young Adults ages 18-to-20 years old. Once Plaintiffs’
16
     Second Amended Complaint is filed and served, Plaintiffs plan to refile their motion
17
     for preliminary injunction to account for the changes in the law.
18

19               WHEREFORE:
20
              The parties, through their respective counsel, stipulate to allow Plaintiffs to file
21
     their Second Amended Complaint on or before November 8, 2019, or by a date
22

23   thereafter set by this Court. Defendants will file a pleading responsive to Plaintiffs’
24
     Second Amended Complaint within 14 days after the filing of the Second Amended
25

26
     Complaint, or by a date thereafter set by this Court. Plaintiffs will also refile and

27   serve their motion for preliminary injunction on or before November 8, 2019, or
28
                                                           3
           PARTIES’ JOINT MOTION AND STIPULATION FOR PLAINTIFFS TO FILE SECOND AMENDED COMPLAINT (3:19-CV-01226-L-
                                                                                                             AHG)
Case 3:19-cv-01226-L-AHG Document 17 Filed 11/05/19 PageID.2132 Page 4 of 4




       within 2 comi days of the filing of their Second Amended Complaint in accordance
   2
       with the order of this Cou1i on this joint motion and stipulation. The paiiies will file a
   3

   4
       joint motion and stipulation to an extended briefing schedule on Plaintiffs' anticipated

   5   motion for a preliminaiy injunction immediately following the filing of the motion for
   6
       preliminaiy injunction.
   7

   8             A proposed order will be lodged with the Comi concurrently with the

   9   submission of this stipulation.
  10
       November 5, 2019                                   Respectfully submitted,
  11
  12                                                      Gatzke, Dillon & Ballance LLP

  13

  14
                                                                John Dillon
  15
                                                                Attorney for Plaintiffs
  16
       November 5, 2019
  17                                                            XAVIER BECERRA
  18                                                            Attorney General of California
                                                                STEPAN A. HAYTAYAN
  19

  20
  21
                                                          By:_ _ _ _---r-- .......:::::===---==- - -
  22                                                         JENNIFER E  OSENBERG
                                                             Deputy At m .e ._~H
  23
                                                               Attorneys for Defendants Xavier
  24                                                           Becerra, in his official capacity as
                                                               Attorney General of the State of
  25
                                                               California, and Brent E. Orick, in his
  26                                                           official capacity as Acting Director of
                                                               the Department ofJustice Bureau of
  27
                                                               Firearms
  28
                                                               4
          PARTIES ' JOINT MOTION AND STIPULATION FOR PLAINTIPFS TO FILE Sf:.CON/J A,11f:.'N/JED COMPLAINT(3: J 9-CV-01226-L-
                                                                                                                     AHG)
